

EXHIBIT 10.14
 
Distribution Agreement of Anhui Xuelingxian
Pharmaceutical Co., Ltd
 
Party A: Anhui Xuelingxian Pharmaceutical Co., Ltd (hereinafter referred to as
“Party A”)
Party B: Anhui Province Suzhou City Traditional Chinese Medicine Co., Ltd.
(hereinafter referred to as “Party B”)


This agreement is made by and between Party A and Party B with regards to the
agency sales of Party B for Party A’s products on the principle of common
development and mutual benefits:
I.
Product and price

Product name
 
Specification
 
unit
 
Supply price
Heat-releasing Flower Tea
 
6g* 10 bags/small boxes*12 middle boxes
 
bag
 
5
Jianxiaoxiao Flower Tea
 
6g* 10 bags/small boxes*12 middle boxes
 
bag
 
9
Beauty Flower Tea
 
6g* 10 bags/small boxes*12 middle boxes
 
bag
 
6.5
Xinnaoshu
 
6g* 10 bags/small boxes*12 middle boxes
 
bag
 
6.5
Jianxiaoxiao Flower Tea
 
6g* 10 bags/small boxes*12 middle boxes
 
bag
 
9
Slimming Flower Tea
 
6g* 10 bags/small boxes*12 middle boxes
 
bag
 
5.5



II. Sales and scope
1.
Party A and Party B have made an agreement on the sales plan of 2009; Party A
agrees to authorize Party B as the distributed agent to take charge of the sales
work, and Party B shall make good use of the promotion strength and network to
sell the products.

2.
Sales region: Anhui Province, Henan Province, Hebei Province and Shaanxi
Province

III.
Period of sales agency agreement

The valid date of agreement is from Mar. 15, 2009 to Dec. 30, 2009
IV.
Operation license and qualification license

1.
Party B shall provide legal and effective original duplicate and copies of
Business License for Enterprise’s Legal Person and Pharmaceutical Trading
Enterprise License issued by State Food and Drug Administration, and seal on the
copies; Party A shall reserve the copies as the attachments of this agreement
(if it signs the contract in the name of individual, it shall issue the personal
ID card copy and network certificates).


 
 

--------------------------------------------------------------------------------

 


2.
Party A shall comply with the requirements of Party B to provide legal and
effective documents needed by sales.

V.
Sales tasks and requirements

1.
Sales quantity: Within 7 working days after signing the contract, Party B shall
purchase the goods firstly with the amount of 1 million Yuan, and it shall not
be less than 800000 Yuan each month in the coming months; and the annual amount
is 10 million Yuan.

2.
Party B promises to complete the task quantity in the regulated region during
the effective period of the agreement; it will check in every quarter, and if it
cannot complete the task quantity, Party A has right to increase the agent in
the region and terminate the relevant contracts.

VI.
Delivery and payment:

The goods will be delivered after receiving the payment. Party A guarantees to
sign and input the sales contract within 24 hours after receiving the payment,
and it will deliver the goods within 2 days in accordance with the delivery date
(extended in case of weekends and statutory holidays).
VII.
Invoicing

Party A shall bear base-price invoice.
VIII.
Transportation

1.
Party A shall comply with the requirements of Sales Contract to transport the
goods to the place specified by Party B.

2.
Party A shall assume the transportation fees.

IX.
Lacking and damage

If the original goods are lacked or damaged during the transportation, Party B
shall provide the packing list, transportation records, original invoice or
effective certificates issued by the relevant department; Party B shall take
charge of replacing the goods through the negotiation of two parties.


X.
Goods return and replacement

Party B shall check and accept the goods of Party A on spot, if there are
quality or quantity problems, it shall notify Party A within 2 days and reserve
the original receipts; Party A shall reply within 5 days; the problems shall be
handled after confirmation, sealing and agreeing of the two parties.
XI.
Disputes solution

Any disputes related to the agreement shall be solved by the two parties through
friendly negotiation; if the negotiation is failed, it shall submit to the
people’s court at Party A’s location, so as to protect the legal benefits of the
two parties.
XII.
Others

This agreement will take effect after signing of legal representative or
authorized agent of Party A; and it will not be invalid owing to the change of
the legal representatives, business principals and enterprise entities of any
party after the effective date of the agreement; the changing party shall issue
the effective written explanations, so as to solve the continuity relations
before and after the change and facilitate the normal implementation of the
agreement.

 
 

--------------------------------------------------------------------------------

 


The unsettled matters herein shall be discussed separately by the two parties;
this agreement is in duplicate, with each party holding one respectively,
covering the same legal effect.
See the attachment of the agreement as follows:


Party A: Anhui Xuelingxian Pharmaceutical Co., Ltd
Representative (signature): Wang Shunli

 
Party B: Anhui Province Suzhou City Traditional Chinese Medicine Co., Ltd.
Representative (signature): Wang Zhenping

 
Date: Mar. 15, 2009

 
 

--------------------------------------------------------------------------------

 
